Citation Nr: 1211374	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-16 568	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right ear hearing loss.

2.  Entitlement to a compensable evaluation for residuals of a perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late Veteran served on active duty in the United States Marine Corps from April 1969 to January 1971.  He served in the Republic of Vietnam and his military  decorations include the Combat Action Ribbon (awarded for participating in direct armed combat against enemy forces) and the Purple Heart Medal (awarded for wounds sustained while engaged in armed combat against enemy forces).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and September 2009 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted service connection and an initial noncompensable evaluation for right ear hearing loss (effective September 30, 2008 based on the date of receipt of the Veteran's successful application to reopen this claim); and denied an increased (compensable) evaluation for residuals of a perforated right tympanic membrane.


FINDING OF FACT

In March 2012, during the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, the VA received confirmation from the Social Security Administration (SSA) that the appellant died in February 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As relevant, the current appeal was in appellate status and certified and transferred to the custody of the Board in August 2010.  Unfortunately, the appellant died during the pendency of the appeal.  In March 2012, the VA confirmed through inquiry with the SSA that the Veteran had died in February 2012.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


